DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 06/22/2021 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claims 5-6 and 15-16.  Claims 1-4, 7-14 and 17-20 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-4, 7-14 and 17-20 are allowable.
In claims 1 and 11, performing an annealing process on the NLO crystal by maintaining a temperature of the NLO crystal temperature between 300ºC and 350ºC is allowable subject matter because, prior art of record taken alone or in combination, fails to disclose or render obvious such a process, in combination with the rest of the limitations of claims 1 and 11 respectively.
Claims 2-4, 7-10, 12-14 and 17-20 are allowable because they are dependent on claim 1 or claim 11 or an intermediate claim.

Shull (US 2003/0011872 A1) and Zhang et al (U. S. Patent 6,358,784) are the closest prior arts to the Applicant’s claimed invention.  However Shull and Zhang does not teach of an annealing process on the NLO crystal by maintaining a temperature of the NLO crystal temperature between 300ºC and 350ºC.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886